PCIJ_AB_61_Pazmany_CSK_HUN_1933-12-15_JUD_01_ME_01_EN.txt. 251

DISSENTING OPINION BY M. HERMANN-OTAVSKY.

[Translation.] .

Being unable to concur in the judgment given by the
Court on the appeal lodged by the Czechoslovak Government
against the judgment of the Hungaro-Czechoslovak Mixed
Arbitral Tribunal (the Peter Pazmdny University v. the State
of Czechoslovakia), I have the honour, in accordance with
Article 57 of the Statute, to deliver a separate opinion.

This opinion relates mainly to the question of the owner-
ship of the estates in issue, in conjunction with that of the
nature of the University Fund, and also to questions as to
the applicability of Article 250 of the Treaty of Trianon in
this case from the point of view of the character both of the
estates and of the measures referred to in that Article.

A.—THE OWNERSHIP OF THE ESTATES IN ISSUE.
THE UNIVERSITY FUND.

Two theories have to be considered :

1. That the owner is the University.
2. That the owner is the University Fund as a juridical
person distinct from the University.

I do not consider that direct proof, eliminating any doubt,
has been furnished in respect of either theory.

It is true that strong indications are to be found more
particularly in the series of historical instruments beginning
with Cardinal Peter Pazmany’s Deed of May r2th, 1635, found-
ing the University, and including, in addition to the Charter
of Ferdinand II, in particular the Deeds of Queen Maria Theresa
and her successors down to and including King Francis I.

There are instruments relating to donations of estates to
the University or to the installation of the University in
the ownership and possession of estates: These might doubt-
less be accepted as proof, or at all events as an indication,
that the University acquired the estates, if they were not
weakened—one might even say counter-balanced—by clauses
and passages in- their text which rather tend to support
the second theory (ownership of the Fund).

It must no doubt also be borne in mind that the historical
documents are not always accurately worded and that they

 

 

1 It is also described as Fund of the Royal Hungarian University, or
Fund of the University, or Royal Hungarian University Fund.

47
DISSENTING OPINION BY M. HERMANN-OTAVSKY 252

sometimes contain vague phrases and expressions. Moreover,
their Latin is not the classical Latin of Roman Law, and
they often use ambiguous terms not corresponding to clearly
defined legal conceptions.

A case in point is that the terms “property” and “domi-
mum’ are very often used in a very wide sense. Even in
the legal terminology of the present day, we find traces
of this looseness and ambiguity in the use of these terms: for
instance, the Austrian Civil Code of 1811 speaks also of
debts as property; in modern doctrine one also speaks
of literary and artistic property, of industrial property, of
electric power as property, also of space as property, and
even quite recently of wireless transmissions as property,
though in none of these instances do we find the character-
istic features of the law of property in the strict classical
legal sense. |

Moreover, the same historical documents, in which the
terms “property” or ‘“‘dominium”, as also “donatio”, “donum’’,
“dos”, “dotatio”’, “habere’, etc., appear to refer to ownership
of property in the true sense or at least to a “real’’ right
in respect of the property, also describe the property in
question as ‘“‘fundatio” and the deeds respecting it as ‘‘litterae
fundationales” ; again, the donations made in these instruments
are, according to the formule in use in donations, for the
most part expressly described as made “titulo dotis et fun-
dations perpetuae’, and it is often expressly stated that only
the interest on the sums given and the revenue of the
estates are to be devoted to the maintenance of persons
entrusted with teaching at the University and to meet the
requirements of that institution. Having regard to these
clauses, it is, in my opinion, very difficult to avoid the
impression that the value of the documents as evidence
supporting the theory that ownership belongs to the Univer-
sity is, if not entirely destroyed, at all events vety much
weakened 1.

1 The most significant clauses in several of the historical documents from
the point of view of the theory that the University Fund is a juridical person
are as follows:

(a) The Deed of Foundation (Counter-Case, p. 93) of Cardinal Peter Paz-

many: “.... Hane igitur summam, volumus imprimis .... ita Societas applicet,
ut ex fructibus illius summae, et collegii cum Scholis aedificatio a fundamen-
tis acceleratur, et Professores necessarii sustententur.’’—".... liberum sit Socie-

tati hanc nostram fundationem, una cum Universitate, alio transferre....’’.
{b) The Deed regarding the bequests made by E. Lésy and G. Lippay
(Counter-Case, pp. 105 ef sgg.): ‘‘Pro fundatione studii Juris Tyrnaviae in
Academia lego Quindecim milia florenorum ; alantur Doctores Juris civilis unus,
Juris canonici alter’? (with other detailed provisions).-—Page 106: ‘.... Quinque
milia florenos .... pleno jure Dominii et cum effectu possidendos assignavimus,
fundationique Academicae Pasmanianae addiciendos et incorporandos declara-
vimus.”.-Page 107: “Quod si vero contingeret .... Societatem et Academiam

48
DISSENTING OPINION BY M. HERMANN-OTAVSKY 253

However, it is clear that ‘this would not suffice to establish
the soundness of the second contention, which maintains the
existence of the “University Fund”, as a person in law and as
owner of the property in question. Before this conception
could be entertained, one would require to have, in support of :
it, other evidence, in addition to that which is based on
historical documents. Are there any facts furnishing such evidence
in this case? I answer, yes; for there are several:

(a) To begin with, there is the economic aim, which both
the original founder, and the subsequent founders who sup-
plemented or augmented the earlier foundations or endow-
ments, may be presumed to have had in view.

What was the goal at which those persons aimed ? Undoubt-
edly it was, by means of their endowments or foundations,
to ensure certain permanent economic results, based on a
settled income—results which would be exempt from any
arbitrary action by private persons, whether the original
donees, their successors or the temporary beneficiaries. But

e Regno Hungariae exesse, tunc haec /undalio canonisticae Lectionis, ut
pars adjecta Academiae Pazmanianae fundationi transferri e Hungaria non
poterit.” . |

(c) The Deed of Donation of Queen Maria Theresa of 1769 (p. 111):
‘“.… Abbatiam quoque S. Helenae de Foldvar ....memoratae Tyrnaviensi Uni-
versitati Titulo perpetuae dotis et fundationis Nostrae dandam et conferendam
esse duximus.”’—‘‘.... presentes Literas nostras fundationales....”’

(d) The Deed of Donation of Queen Maria Theresa of 1775 (p. 115): The
same repeated reference to the ‘“‘Titulus’’ as in the previous Deed.—Page 116:
“benignis Donationalibus, et respective Fundationalibus Literis nostris”. See
also page 120.

(e) The letters patent inaugurating the University in 1780. Page 123:
“Cum autem haec omnia ex Fundo praehabitatae Dotis perfici nequirent,
ultro etiam Abbatiam S. Helenae .... eidem Universitati Tyrnaviensi, titulo
perpetuae Dotis et Fundationis prachabito ejusdem Fundo, vigore Donationis
…. clementer adjecimus.”-—Page 124: ‘‘.... Universitati Regiae vigore alterius
Donationis et Fundationis .... Jure perpetuae Donationis et Fundationis contu-
limus.”-——Page 134: ‘“… titulo perpetuae Dotis, et fundationis cum omni jure
Regio .... donamus et conferimus’”.—Page 138: ‘‘titulo .... Dotis et fundationis
perpetuae clementer damus, donamus et conferimus’’—Page 139: “‘Literas
Donationales et Fundationales.”

(À Ratio Educationis Publicae (1806). Caput I: “De. fundo Universitatis

Regiae”. Ex § 279: ‘'.... Maria Theresia .... Universitatem firmiter fundare
voluit, dum eidem .... fundos et reditus tribuit amplissimos .... Idcirco omnem
fundi hujus procurationem .... moderatur Consilium Regium.”

(g) Instruction to Prefects and Inspectors of the- estates and domains:
“omnia bonorum Dominiorumque ac Realitatum tam ad fundum Litterarium,
— Universitatis et Convictuum, quam ad fundum Religionis et fundationes
Saeculares pertinentiam visitationem accipiat”’. |

(hk) The Deed of New Donation of Francis I (1804). Page 146: . una
cum capitalibus fundi Universitatis penes Aerarium nostrum .... elocatis’’ ;
“Ratio quoque commodioris Bonorum wériusque fundi administrationis”’ —
Page 148: ‘Titulo novae Donationis perpetuaeque Dotis et fundationis.”

() Order of investiture and installation of King Francis I (1804). Page 152:
“ex fundationis vigore aliarum .... Literarum nostrarum”. ;

66

49
DISSENTING OPINION BY M. HERMANN-OTAVSKY 254

those economic results would not be secured by means of a
simple donation—even if conditioned by a modus—which did
not provide any special protection for the capital; nor would
it be secured by making the donation in favour of the actual
beneficiaries, since the latter, like the donees, would not, in
all circumstances, be the best custodians and administrators
of the capital.

The above-mentioned economic (and social) object could,
however, be secured by the creation of a foundation which—
being administered and represented by public authorities—
could best guarantee the intangibility of the capital, by
placing it beyond the reach of any action, whether by the
donees or the beneficiaries. The independence thus provided
is the most important feature of a “perpetual foundation” :
it renders the capital immune from any prejudicial action
by the persons referred to above, who might easily be
tempted to abuse their rights, to the detriment both of the
capital itself, and of the social and economic aims of the
foundation, as contemplated by the founder.

Certainly, one must not ignore the objection that foun-
dations of this kind were not yet known at the period in
question: but it suffices to point out that, at that time,
public funds, in the nature of persons in law, had long
existed in Hungary; as examples may be cited the “Cassa
parvochorum’”’ (later, the Religious Fund) and the Fundus
Studiorum, which were undeniably ‘“universitates bonorum’’.

It may also be objected that the founders were probably
far from contemplating the creation of a foundation having
an independent personality in law, and that a more or less
abstract legal conception never formed part of their intention,
and was not present in their mind. To this it must be
answered that the deliberate action of a private person, capable
of disposing of property under the law, produces its legal
effects even if those effects were not present in the person’s
' mind: if the legal effects which attach to the given act, under
the country’s laws, are calculated to fulfil the economic or
social purpose of the person thus acting, that jis sufficient.
Even if the founders had no clear idea of the legal character-
istics of what they were founding, one may nevertheless admit
the possibility that they brought into being the legal entity
which corresponds, in its essential features, to the economic
and social objects that the founder had in view. The legal
form which, in this case, best corresponds to the intention
of the founders, was that of a juridical person, independent
of the donees and beneficiaries, and subject to public super-
vision and control, thus fully safeguarding the attainment of
the founders’ objects.

50
DISSENTING OPINION BY M. HERMANN-OTAVSKY 255,

(0) Furthermore, the examples of the Fundus Siudtorum
and the Religious Fund, in regard to the legal character of
which no doubt exists, may be cited in favour of the theory
that the University Fund is a juridical person.

(c) Remarkable evidence in favour of the theory that the
University Fund is a juridical person is available in the
entries in the land registers relating to the property in
dispute: Nearly all the estates concerned are entered in those
registers as the property of the University Fund. It has been
explained, on behalf of the Hungarian Government, that these
entries are to be ascribed to mistakes or inaccuracies on the
part of the officials in charge of the registers. However, in
view of the statutory regulations to ensure accuracy in the
descriptions. of the owners given in the registers, it is more
reasonable to suppose that the entries showing the University
Fund as the owner were made in accordance with the inform-
ation given to ‘the officials, whose duty it was to ascertain
and record the owners’ names, and. that it is, more probably,
the use of the term “University” which may be attributable
to mistakes or inaccuracy ; nor should it be forgotten that to
describe the owner simply as the University is the method
that would appear most natural to the lay mind, whereas
the description of the owner as the University Fund involves
a more technical and abstract process of thought.

(4) Another indication, of some value, supporting the view
that the University Fund is a juridical person, is the fact
that the said. Fund has quite frequently appeared as a Party
to contracts, even in cases where Royal approval was required.
As examples may be cited the contract of sale in which the
. Royal Board of Public Foundations appears as “‘the legal
representative of the Royal Hungarian University, the pur-
chaser’; in the Royal approval, given under the hand of
King Francis Joseph, on March r1th, 1914, it is stated: ‘““We
consent to the purchase for the benefit of the University
Fund....”. (Cf. Annex XXVIII of the Counter-Case, documents
Nos. 12 and 13.)

(e) Finally, we must also take into account the acceptance
of the University Fund as a juridical person in Hungarian
official, and especially in Hungarian parliamentary, circles, as
well as in a portion of the literature and even the juris-
prudence of Hungary; here we have important evidence in
support of the above-mentioned theory, and, so far as I can
see, it has not been shaken by the respondent Party’s objec-
tions.

After considering all these facts and indications, I have
gained the impression that, when the term University Fund

7 St
DISSENTING OPINION BY M. HERMANN-OTAVSKY 256

is used, it is not merely employed as a synonym for the
University, but that the University Fund—in the same way
as the Fundus Studiorum and the Religious Fund—has the
character of a separate juridical personality, and must be
regarded as the owner of the property in dispute, at all
events in so far as a special title cannot be produced proving
that the University itself acquired a given estate.

B.—THE APPLICABILITY OF ARTICLE 250 OF THE TREATY
OF TRIANON.

I—The general character of Article 250. |

The first paragraph of Article 250 runs as follows:

“Notwithstanding the provisions of Article 232 and the
Annex to Section IV, the property, rights and interests of
Hungarian nationals or companies controlled by them situated
in the territories which formed part of the former Austro-
Hungarian Monarchy shall not be subject to retention or
liquidation in accordance with these provisions.”

What is the significance of the first words of this clause:
“Notwithstanding the provisions of Article 232 and the Annex
to Section IV’? The answer is, surely, that Article 250
constitutes a reservation or an exception to the terms of
Article 232. Article 232, paragraph (0), declares that the
measures in question are admissible in the case of private
‘property, rights and interests, and that this is “the principle
laid down im this Section”, as is specifically stated: in the
preamble of the first paragraph of Article 232.

It is no doubt true that the principle thus laid down in
Article 232, (8), is deprived of any practical significance, so far
as Czechoslovakia is concerned, by the terms of Article 250.
Nevertheless, the principle stands, as expressed in the Treaty
(Art. 232, 0); it cannot be regarded as non-existent, or as never
having been stated. On the contrary, it has been and continues
to be stated, and its existence determines the character of
Article 250, as an excepting clause, and therefore requiring, as
such, to be construed with the utmost strictness.

It follows that the excepting clause in Article 250 only
provides for the protection of private property rights and inter-
ests against the measures in question.

However, account must also be taken of paragraph 4 of
Article 250, which excludes the property enumerated in Arti-
cle 191 from the protection afforded by paragraph 1 of

 

 

1 Of course, it is not impossible that the terms in question have been
wrongly or inaccurately used; but it is impossible to assume. that the same
meaning attaches to two names which in themselves refer to entirely different
things or institutions.

52
DISSENTING OPINION BY M. HERMANN-OTAVSKŸ 257

Article 250: that is to say, it excludes the property of the former
Kingdom of Hungary, and the interests of that Kingdom in
the joint property of the Austro-Hungarian Monarchy, as well
as the property of the Crown and the private property of
members of the former Royal Family of Austria-Hungary.

The insertion of the above-mentioned paragraph in Arti-
. cle 250 may be interpreted in different ways; for example, it
has been inferred from the said paragraph, on the principle
of a contrario, that all property which is not directly allotted :
to Czechoslovakia by the terms of Article 191 is protected by
Article 250. But there is no justification here for such an
argument a contrario; paragraph 4 does not aim at giving an
enumeration of the properties which are excluded from protec-
tion ; it would not even be logical to exclude them, since the
properties in question are of that category which falls #pso
jure to the Czechoslovak State, and in respect of which the
question of measures, within the meaning of Article 250, could
not even arise.

The insertion of this fourth paragraph—which might appear
superfluous from this point of view—is attributable to the
existence of the private property of the dynasty mentioned
in Article 191; it is due to the desire to avoid all sem-
blance of contradiction between Article 101 and Article 250,
paragraph 1; it is perhaps also due to the desire to bar any
recourse to the jurisdiction laid down in the immediately pre-
ceding paragraph, in the event of conflicts of interests arising
in this connection.

The impossibility of founding any argument @ contrario on
paragraph 4 of the said Article is also made clear by Arti-
cle 256, which reveals the existence of other kinds of property,
which do not come under Article 250, besides those referred
to in Article 191.

It is therefore legitimate to conclude that property which
is not private, within the meaning of Article 250, or of
Article 232, is not entitled to the protection accorded by the
first paragraph of Article 250.

II—The character of “non-private” property.

1.—In discussing the ownership of the property in dispute,
I concluded in favour of the view that the owner was the
University Fund. Passing on, now, to the question of the
character of the property, as a condition for the applicability
of Article 250, in other words, having now to examine its
character as private property, I shall not confine my examin-
ation to the estates that are regarded as the property of the

53
DISSENTING OPINION BY M. HERMANN-OTAVSKY 258

University Fund; on the contrary, I desire to extend it so
as to cover any property which is regarded as belonging to
the University itself.

The assumption that the University is the owner of the
estates—which implies the assumption that it is a person in
law—-makes it necessary also to examine the University’s
legal character, at any rate on broad lines.

In regard to this point I find no difficulty in accepting the
view that the University—supposing it to have the status of
a person in law-—-is an institution, or establishment, sui gene-
vis, possessing a mixed character. Its origin, its creation, its
autonomy (in spite of various restrictions) characterize it as
a “civil” person, a person in private law; whereas its func-
tions, its duties, the mission entrusted to it by the State—
that is the mission of imparting higher education, which
implies the exercise and carrying out of a very important part
of the public administration—that mission, I say, invests it
with the character of a public institution.

2.—The question to be answered is therefore as follows:

Are the estates in dispute (whether belonging to the Uni-
versity or to the University Fund), or are they not, private
property, for the purposes of Article 250 or of Article 232?

It is not sound; in my opinion, to ask whether the estates
are private property, or “public’’ property. Article 250 makes
no mention of public property, and it only alludes to private
property by a reference to Article 232 and to the Annex to
Section IV.

The conceptions of private and public property are not,
moreover, generally speaking, contradictory conceptions ; there
may be cases in which property cannot be described as private
though it is impossible to say that it is purely public in
character. It is advisable therefore simply to enquire whether,
in a given case, property is ‘private” or ‘non-private”,
within the meaning of Article 250.

I hold that the property in issue is “non-private”, no matter
whether it belongs to the University or to the University
Fund. I consider that the property derives this character
from the following circumstances :

(a) The purpose to which the property is devoted.

In my view the character of property as private or other-
wise cannot be judged purely by reference to the original
source whence it is obtained; property originally private can
easily become non-private and, on the other hand, non-
private property may, e.g. by alienation, pass into private hands
and become devoted to private purposes. It follows that only

54
DISSENTING OPINION BY M. HERMANN-OTAVSKY 259

the present purpose must be taken into account in deciding
whether the property is private or otherwise.

And what is the present purpose to which the property in
question is devoted? Either directly, or through the Uni-
versity Fund, it is devoted to the upkeep of the University
as a higher educational institution, that is as a public insti-
tution.

(b) The special very strict and close supervision and the
administration of this property by the State; this supervision
and administration were entrusted to the Royal Hungarian
Board of Public Foundations, a department under the Minis-
try of Worship and Public Education.

(c) The fact that this supervision and this administration
were in the hands of public officials belonging either to the
foundations or to the State. (See Annexes I/1-3 to the Counter-
Case.)

(d) The fact that the property could only be disposed of
with the King’s consent, or that of the Minister acting in
his name and by special authority, and that this consent is a
condition attached to the original grant of the property and
that the validity of any disposal of the property is dependent
upon it. This appears from the text of the royal approval
(see Document 13 in Annex XXVIII to the Counter-Case)
which authorizes the Minister to confirm the contract which
is specified in the royal approval. The text of the contract
(ibid., Document No. 12) shows that the date of confirma-
tion governs the date of execution of the mutual undertak-
ings (see Nos. 4, 6, 7, 8 and 12 in the text).

The solemn form of the royal approval and authorization
to the Minister to confirm the contract and the phrase included
in the contract itself (‘in accordance with the supreme author-
ity of His Imperial and Royal Apostolic Majesty, subject to
the express approval of the Royal Hungarian Minister of
Worship and Public Education’’) suffice to show that the prop-
erty in question is not “‘private’’ property in the ordinary
sense, but property the importance of which for the public
interest necessitates extraordinary and special treatment.

IIl.—The measures in question and Article 250.

The right of retention and liquidation mentioned in Arti-
cle 232 (b) is granted to the Allied and Associated Powers for
a purpose which is strictly defined and regulated by various pro-
visions contained, zntey alta, in Section IV, Part X, of the Treaty:
the purpose is reparations or economic elimination. The same

55
DISSENTING OPINION BY M. HERMANN-OTAVSKY 260

holds good in respect of the measures prohibited by Article 250,
paragraph I. Furthermore, as regards measures falling under
Article 250, a distinctive feature, namely their discriminatory
character, ensues from their very nature, i.e. in this case the
measure falls upon the property because it is the property of
Hungarian nationals, and only by reason of this characteristic
of its owner. This distinctive character has been recognized by
the Permanent Court of International Justice which, in its
Judgment No. 7 (p. 32), says that it in no way denies that
the liquidation régime established by the Treaty of Versailles
applies “to German private property as such”.

This discriminatory character does not attach to the
measures in the present case; in this case the measures
(retention, sequestration or compulsory administration) have
another character which is the outcome of the circumstances
in which they were taken. Czechoslovakia occupied her new
territory ; in it there were estates administered by Hungarian
public officials, either employees of the Royal Hungarian
Board of Public Foundations or of the State, that is to say
by persons bound by an oath of fidelity to the State of
Hungary.

Was it possible to let this state of affairs continue under
the new régime, after the establishment of the new territorial
sovereign? There can be no doubt that it was impossible
to do so. It was absolutely necessary, it was essential to
replace the foreign public administration by a domestic public
administration. This change of administration would also
have been necessary if the foreigners concerned had been
other than Hungarians and it was not directed against
Hungarian officials or interests, because they were Hungarian
and as being Hungarian. Accordingly, the measure was not
discriminatory in the sense indicated above.

The principle that a foreign public administration cannot
be allowed to function in a State’s own territory might also
have been applied, if circumstances had required it, in respect
of the public officials even of an allied or associated State,
for instance Poland or Roumania; though of course the
matter could probably have been at once settled by means
of an agreement. But in the present case, the relations
between the two States concerned were not favourable to an
agreement at that period.

It is a cardinal principle of ordinary international law? that
the exercise of public administrative functions by foreigners
in a State’s own territory is forbidden; moreover, the same

1 Cf. the teachings of the following: Verdross, Die Verfassung der Vélker-
vechtsgemetnschaft (1926). Page 183: ‘‘Wie schon ausgeführt wurde, ist das
Festland nach allgemeinem V6lkerrechte grundsätzlich in der Weise aufgeteilt,

56
DISSENTING OPINION BY M. HERMANN-OTAVSKY 261

principle also holds good in private international law as
regards the administration of real estate under guardianship
situated in one country by a guardian appointed by another
State. Both the Austrian Civil Code (§ 225) and Hungarian
law (Art. XX/1877) adopt the principle that a guardian
appointed by a foreign State is not allowed, and that a
special guardian belonging to the country must be appointed
for such real estate. It follows, a@ fortiori, that a foreign
public authority administering real estate in a country must
be replaced by the domestic public authorities.

dass auf einem bestimmten Gebiete regelmässig nur der Territorialstaat zur
Setzung von Staatsakten zuständig ist.’’—Page 186: “Der Grundsatz, dass nur
der Territorialstaat auf seinem Staatsgebiete zur Setzung von Staatsakten

zuständig ist, erfahrt schon nach allgemeinem Vôlkerrechte einige Durchbrechun- ~

gen.” (Then follows an explanation concerning the exception to this principle,
more particularly from the point of view of extraterritoriality and interna-

tional conventions.) — Santi Romance, Corso di Diritio internazionale (3. ediz.,
1933). Page 163: ‘Nel suo aspetto negativo, la potesta territoriale abbraccia :
1) .... 2) la potesta di escludere che nel territorio abbiano efficacia ordina-

menti ed atti singoli di altri soggetti di diritto internazionale. Tranne casi
eccezionali, di cui si fara parola in seguito, nessun soggetto, al infueri dello
Stato cui spetta il territorio, pud di sua autorita far valere in questo le
proprie norme, le proprie instituzioni, i propri provedimenti. À temperare
il principio dell’assoluta territorialita del diritto statale, sono di regola ammessi
e riconosciuti da ogni Stato anche ordinamenti e potesta stranieri, ma é
sempre lo Stato da cui dipende il territorio di cui si tratta, che deve disporre
de la loro efficacia, che percid non e mai diretta, ma si esplica soltanto per
effetto e nei limiti di sifatta disposizione.’’ — Arrigo Cavaglieri, Corso di
Divitio internazionale (2. ediz., 1932). Page 206: ‘Ma la limitazione della sfera
della sua sovranita territoriale, determinata della coesistenza di altre sfere
analoghe alla sua, vieta allo Stato di perseguire coi suoi propri mezzi l'indi-
viduo all’estero, di estendervi l’attivita dei suoi organi, di farvi valere il peso
della sua potestà. Oltre i confini del territorio la potesta si estingue per essere
sostituita da quella di altri Stati, altrettanto piena ed esclusiva. Salvo il
caso che tra due Stati siano intervenuti speciali accordi (p. e. in materia di
estradizione}, i commandi del primo ad individui, trovantisi sul territorio del
secondo, sono ineseguibili, in forza della reciproca indipendenza degli Stati.”

1 Zitelmann (Internationales Privatrecht, 1912, Vol. 2, p. 921) says in regard
to this: “Jeder Staat kann demnach auch — um die Worte des Einfiihrungs-
gesetzes zu verwenden -— ,,mit Wirkung für (alle) diejenigen Rechtsverhalt-
nisse, welche sich nach den Gesetzen dieses Staates bestimmen, sowie mit
Wirkung für das im Gebiet dieses Staates befindliche Vermôgen‘‘ eine Sonder-
vormundschaft einrichten: es werden dann eben alle die Vermégensstiicke,
die der Herrschaft dieses Staates unterliegen, von dem Gesamtvermégen,
insoferne es Gegenstand einer einheitlichen Vormundschaft des Heimatstaates
sein sollte, ausgenommen und zu einem Sondervermôgen zusammengeschlossen,
das dann einer besonderen Vormundschaft unterstellt wird. Z. B. bleibt es
mit den internationalrechtlichen Grundsätzen, wie sie vom Standpunkte des
Vôlkerrechts aus gefordert sind, in Einklang, wenn eine Rechtsordnung (vgl.
ésterreichisches bürg. G. B. § 225) die im Inland belegenen Grundstiicke
dem Recht des auswärts bestellten Vormunds entzieht und eine besondere
Vormundschaft für sie erfordert, oder sogar, wenn, wie das die ältere engli-
sche Praxis des Common Law und noch die jetzige nordamerikanische Praxis
tut, auswärtigen Vormündern für das im Inlande gelegene Vermôgen die Ver-
tretungsbefugnis überhaupt verweigert wird.”

57
DISSENTING OPINION BY M. HERMANN-OTAVSKY 262

To summarize: The measures in question were rendered
necessary by the situation resulting from the extension of
Czechoslovak sovereignty over the new territories. They are
not discriminatory ; they have a definite purpose and are in
the nature of protective measures; their purpose is to provide
for the administration of the property; the latter is not
confiscated—not even its revenues: this fact must be empha-
sized in view of the contrary assertions so often made by
the claimant Party.

(Signed) KAREL HERMANN-OTAVSRY.
